Citation Nr: 1819564	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  16-63 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Whether the Veteran's annual countable household income is above the maximum allowable threshold for purposes of entitlement to non-service connected pension.  




ATTORNEY FOR THE BOARD

Dan Brook, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from May 1963 to May 1965 with subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2016 decision of the Philadelphia, Pennsylvania Regional Office and Insurance Center (RO) of the Department of Veterans' Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's annual countable household income for pension purposes exceeds the applicable maximum annual pension rate.  


CONCLUSION OF LAW

The Veteran's annual countable household income is above the maximum threshold for receipt of nonservice-connected pension benefits.  38 U.S.C. §§ 10, 1501, 1503, 1521 (2012); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to the instant appeal because turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

II.  Analysis

In this case, the Veteran filed a claim that was received in July 2016 seeking monthly VA benefits of approximately $250 to $275.  The Veteran's stated purpose for requesting these benefits is not specifically to receive VA pension but to more generally cover the cost of monthly health insurance he pays in order to receive specialized care from private medical professionals who performed his heart transplant and have been involved with his follow-up care.  Because the Veteran's claim was filed on VA form 21-256, Veterans Application for Compensation and Pension; because he checked the box on the form indicating that he was applying for pension; and because he did not list any disabilities on the form, which he thought were service-related, the RO adjudicated his claim as one for non-service connected pension.  The Veteran subsequently perfected an appeal of this adjudication and has not perfected any other appeals to the Board.  Thus, the issue on appeal before the Board must be limited to entitlement to non-service connected pension.   

The Veteran meets some of the basic requirements for receiving non-service connected pension, including having served more than 90 days during a period of war and being over 65 years of age.  See 38 U.S.C. §§ 1513(a), 1521(a).     However, in order to be eligible he also needs to meet certain income requirements.  In this regard, if the Veteran's countable household income for pension purposes exceeds the applicable maximum annual pension rate (MAPR), he is not eligible for receipt of non-service connected pension.  The MAPR is published on the VA benefits website and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21; See also http://www.benefits.va.gov/PENSION/current_rates_veteran_pen.asp. The MAPR increases according to how many dependents a Veteran has. 

Regarding what constitutes countable income for pension purposes, payments of any kind from any source, including Social Security Administration (SSA) benefits, shall be counted as income during the 12- month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  The types of exclusions from income for VA pension purposes include certain unreimbursed medical expenses in excess of five percent of the maximum annual pension rate (MAPR) that have been paid within the 12-month annualization period. 38 U.S.C. § 1503 (a); 38 C.F.R. § 3.272.

For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273 (a). 

The evidence shows that the Veteran has one dependent, his spouse.  In the August 2016 decision, the RO noted that the Veteran received annual Social Security Administration (SSA) benefits of $26,218 and his wife received annual SSA benefits of $9490.  Thus, even after deducting the allowable amount of the $2517 in annual unreimbursed medical expenses incurred by the Veteran and his spouse (i.e. $1675), the Veteran's countable household income for pension purposes was $34033.  In contrast, the applicable MAPR for a Veteran with one dependent was $16851.  Thus, the Veteran's annual countable income for pension purposes was greatly in excess of the applicable maximum annual pension rate making him ineligible for non-service connected pension.  

In the December 2016 statement of the case, the RO updated its assessment of the Veteran's countable household income for pension purposes.  This updated assessment included consideration of total unreimbursed medical expenses of $5517, which consisted of $2517 in annual Medicare premiums for the Veteran and his spouse and an additional $3000 in annual payments for the Veteran's private health insurance (i.e. $250 x12=$3000).  While this updated calculation reduced the Veteran's countable household income to $31,033, this amount still greatly exceeds the applicable MAPR of $16851.  The Veteran did also contend that he and his spouse receive a bit less in annual SSA benefits than the amounts cited by the RO.  However, it appears that this discrepancy is a result of the Veteran not counting monies, which are automatically deducted from the couple's SSA payments in order to pay their Medicare premiums.  Moreover, even if the couple is actually receiving less overall SSA benefits on annual basis, it is neither shown nor alleged that the cited lesser amounts are significant enough to result in countable household income for pension that is below the applicable MAPR.  Accordingly, the evidence indicates that the Veteran's annual countable household income is too high to allow him to receive non-service connected pension benefits.

The Board understands that the Veteran has not been specifically seeking pension benefits; he would just like to receive a VA benefit to cover his monthly private insurance, which has allowed to him to continue to receive ongoing specialized treatment following his heart transplant.  Unfortunately, the existing evidence of record does not provide a basis for the Board to grant the Veteran a monthly VA payment, which would cover this cost.  Once again, the Veteran is not currently eligible for non-service connected pension, a benefit which may only be awarded to households with extremely limited financial means.  Also, it does not appear that the Veteran has advanced a claim for service-connected compensation, a benefit that does allow for monthly disability payments regardless of financial status if the disability is related to the Veteran's active service.  Additionally, it does not appear that the Veteran is enrolled in the VA healthcare system (See the June 2016 claim where the Veteran reported that he had never received VA healthcare), which would be a necessary pre-requisite for asking VA to pay for his private cardiac care on a "fee basis."  See e.g. 38 C.F.R. § 17.52.  It is certainly understandable that the Veteran desires to receive a monthly VA benefit that will pay the cost of his private medical insurance.  However, the Board is bound to follow the applicable law, which, under the current facts, does not allow for the award of this benefit.
 






ORDER

As the Veteran's annual countable household income is above the maximum allowable threshold, entitlement to non-service connected pension is denied.    



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


